Perkins, J.
Trespass, in the Switzerland Circuit Court, by Lanham against Ashe and others, alleging that they broke into the plaintiff’s enclosure and carried away a house of the value, &c. Plea, the general issue. Jury trial, verdict for the plaintiff, and judgment, over a motion for a new trial, on the verdict.
The real object of the suit was to settle a dispute about the boundary line between Lanham and Ashe, and the greater part of the evidence bears upon that question. It was proved that the line in dispute had been run by Howe, the county surveyor, at the request of Ashe, and in presence of said Ashe and Lamham; that said surveyor, at the time, had in his possession what he called the field-notes, and to which he referred, while getting his corners and running the line, as such, and that by the line established by said surveyor, the house pulled down was upon the land of the plaintiff, Lanham. Subsequently, the plaintiff offered in evidence what purported to be a copy of the field-notes of the county, and of said lands, certified by the surveyor-general, without further proof in regard to them than the testimony of Daniel Kelso, who swore that he was a surveyor, and had for a length of time known said field-notes in the county, had surveyed by them, and recognized them as, and considered them to be, the field-notes of Switzerland county.
."We are not clear that the Court did right in admitting these notes in evidence without previous proof that they, had been procured, deposited, and kept under and according to the statute upon the subject; but we think their admission was harmless. The survey proved to have been made by the county surveyor at Ashe’s request, and in his presence, as well as in that of Lanham, was prima facie correct. By it the house in question belonged to the plaintiff, Lanham. There was no attempt to impeach the correctness of that survey, except by the testimony of. some witnesses not surveyors, that it did not correspond to what *436they understood to be the old line. The plaintiff’s case, therefore, Avas clearly made out \Adthout these field-notes.
J. Dumont, for the plaintiffs.
D. Kelso, for the defendant.
The defendants asked the Court to instruct the jury, that “the survey as proved to have been made by Howe, has no greater dignity or force than if the same survey had been made by any other person.” The Court refused, and rightly, to give the instruction.
The fact that Howe Avas the county surveyor, regularly appointed, avus prima facie evidence that he had a knowledge of the art of surveying; and surely a survey made by such a person, would be entitled to more consideration than if made by one having no knowledge on the subject.
In the broad terms in which the instruction was asked, it wag most clearly incorrect.
Per Curiam. — The judgment is affirmed, Avith 10 per cent, damages and costs.